Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2017

                                     No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                               v.

   BROADWAY NATIONAL BANK, TRUSTEE OF THE MARY FRANCES EVERS
                            TRUST,
                            Appellees

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
     Appellees’ motion for extension of time to file their brief is granted. Time is extended to
November 17, 2017.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court